Citation Nr: 1017136	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-35 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to hypertension.

3.  Entitlement to an increased rating for migraines, 
currently evaluated as 30 percent disabling. 



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty service from January 1983 
to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The issues of entitlement to service connection for 
hypertension, and type II diabetes mellitus, to include 
secondary to hypertension, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2009, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal concerning the claim 
of entitlement to an increased rating for migraines.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran of the issue entitlement to an increased rating for 
migraines have been met. 38 U.S.C.A. § 7105(d)(5)(West 2002); 
38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn by an appellant or his/her representative in 
writing, or on the record at a hearing, at any time before 
the Board promulgates a decision. 38 C.F.R. §§ 20.204(a), 
(b).  In a statement dated in March 2009, the Veteran 
withdrew the appeal of his claim of entitlement to an 
increased rating for migraines.  Therefore, there remain no 
allegations of errors of fact or law for appellate 
consideration as concerns this issue.  Accordingly, the Board 
no longer has jurisdiction to review them, and the appeal of 
that issue is dismissed.


ORDER

The claim of entitlement to an increased rating for migraines 
is dismissed. 


REMAND

The Veteran asserts that in-service high blood pressure 
readings are related to his current diagnosis of 
hypertension.  The Veteran additionally contends that his 
diabetes is either related to service or is secondary to his 
hypertension.  The Veteran's service treatment records are 
silent as to treatment for or a diagnosis of hypertension or 
diabetes mellitus.  The Veteran's records do, however, show 
several incidents of elevated blood pressure primarily 
between 1985 and 1986 with a note specifically addressing the 
Veteran's blood pressure in January 1986.  The Veteran's 
service treatment records additionally include numerous 
reports of headaches.  A June 1985 medical board report noted 
that the Veteran's blood pressure rose during headache 
periods.  Treatment records from the VA medical center show 
that the Veteran has been diagnosed with hypertension and 
diabetes.

The Veteran has not been afforded a VA examination to 
determine the nature and etiology of his disorders.  A VA 
examination or opinion is necessary if the evidence of record 
indicates that the claimed disability or symptoms may be 
associated with the Veteran's service or other service-
connected disability, and the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
case, the Board finds that the evidence indicates that the 
Veteran's hypertension may be associated with his service.  

Regarding the Veteran's diabetes mellitus, the evidence does 
not indicate that the diabetes is directly related to his 
service.  The service treatment records are silent as to 
treatment for or diagnosis of diabetes during or within a 
year following his separation from active duty, and service 
connection based on exposure to herbicides may not be 
presumed under 38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran 
has asserted, however, that his diabetes mellitus may be 
secondary to his hypertension.  As an examination is in order 
for hypertension, the Veteran should be provided with an 
examination regarding the etiology of his diabetes mellitus 
if, and only if, hypertension is found to be related to 
service.

Finally, while the Veteran was properly provided with notice 
of the Veterans Claims Assistance Act for claims for direct 
service connection, he has not been provided with notice of 
what the evidence must show in order to establish entitlement 
to secondary service connection in accordance with 38 C.F.R. 
§ 3.310.  Thus, the Veteran should be provided with such 
notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
notice of the information and evidence 
needed to substantiate and complete a 
claim of entitlement to service connection 
on a secondary basis, to include notice of 
what part of that evidence is to be 
provided by the claimant, and notice of 
what part VA will attempt to obtain.

2.  The RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file.  If the RO cannot locate any 
identified records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
Veteran of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

3.  Thereafter, the RO should forward the 
Veteran's claims file to a physician.  The 
claims file must be made available to the 
examiner for a full review.  After a 
thorough review of the record, the 
reviewing physician must opine whether it 
is at least as likely as not, i.e., is 
there is at least a 50/50 chance, that 
hypertension had its onset in service.  If 
it is more likely than not that 
hypertension did not have its onset in 
service, the examiner is asked to state 
whether hypertension manifested to a 
compensable degree within one year 
following discharge from active duty.  
Further, the examiner should opine whether 
it is at least as likely as not that the 
Veteran's service connected migraine 
headaches permanently aggravated any 
diagnosed hypertension.

The examiner must provide a rationale for 
his or her opinions.  If the physician 
cannot provide an opinion on the above 
question without resorting to speculation, 
he or she must so state and explain why 
speculation is needed to reach the opinion 
requested. 

The examiner should append a copy of 
his/her curriculum vitae to the 
examination report. 

4.  Thereafter, if and only if, the 
evidence shows that the Veteran's 
hypertension is related to service, then 
the RO should then further develop the 
claim of entitlement to service connection 
for diabetes mellitus, secondary to 
hypertension.  Development regarding this 
manner should include an examination with 
an endocrinologist to determine whether it 
is at least as likely as not that the 
Veteran's hypertension proximately caused 
or aggravated his diabetes mellitus.

5.  Thereafter, the RO should ensure the 
requested action has been accomplished in 
compliance with this REMAND.  If any 
physician recommends further development 
the RO should undertake such actions.

6  If the claim is denied on any of the 
above issues, a supplemental statement of 
the case must be issued, and the 
appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


